Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 20, 2015                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  149246-7(74)                                                                                          Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
  MICHAEL LEGO and PAMELA LEGO,                                                                        Richard H. Bernstein,
           Plaintiffs-Appellees,                                                                                       Justices
                                                                     SC: 149246
  v                                                                  COA: 312392
                                                                     Wayne CC: 12-007085-NO
  JAKE LISS,
             Defendant-Appellant.
  _________________________________________/
  MICHAEL LEGO and PAMELA LEGO,
           Plaintiffs-Appellees,
                                                                     SC: 149247
  v                                                                  COA: 312406
                                                                     Wayne CC: 12-007085-NO
  JAKE LISS,
             Defendant-Appellant.
  _________________________________________/

        On order of the Chief Justice, the defendant-appellant’s motions for immediate
  consideration, to extend the time for filing his appeal brief, and to preserve oral argument
  are GRANTED. The appeal brief submitted on February 17, 2015, is accepted for filing.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  February 20, 2015
                                                                                Clerk